Citation Nr: 0730286	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cold weather 
injuries involving the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1952 to 
March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss 
and cold weather injuries of the upper and lower extremities.

The issue of service connection for cold weather injuries of 
the upper and lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all doubt, the veteran's bilateral hearing loss is 
related to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  He submitted statements that in service he worked with 
jet engines screaming in his ears all day long and that his 
ears started hurting, but he was told to live with it.  He 
indicated that in all he was exposed to approximately 12 to 
16 hours of jet engine noise per day.  He also noted that he 
was exposed to noise from operation of heavy equipment, 
including bulldozers and graders, which were involved in the 
construction projects.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has a current hearing 
loss disability.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  




An April 1989 private audiogram shows that pure tone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
-
60
LEFT
15
20
10
-
50

Private audiology records dated from 1989 to 2003 continue to 
show diagnoses of bilateral hearing loss.  VA medical records 
dated from 2006 to 2007 also show diagnoses of bilateral 
hearing loss.

On the authorized audiological evaluation in November 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
75
85
LEFT
55
60
70
70
75

The diagnoses were bilateral sensorineural hearing loss 
moderately severe to profound at the right ear and moderately 
severe to severe at the left.

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss.  The veteran's service medical 
records were noted by the National Personnel Records Center 
to have been destroyed by a fire in 1973.  The RO made a 
formal finding of unavailability in July 2005.  Personnel 
records show, however, that the veteran served with the 802nd 
Engineer Aviation Battalion and that he was stationed in 
Suwon, Korea during the Korean War.  His Military 
Occupational Specialty was armorer.  These records are 
consistent with the type of noise exposure the veteran claims 
he experienced in service, particularly that of construction 
noise and jet engine noise.  The veteran is competent to 
testify as to that which he can experience.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet App 362 (2005), citing Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge). Thus, exposure to acoustic trauma in service is 
presumed.  

As the record shows a current hearing loss disability and 
exposure to acoustic trauma in service, the determinative 
issue is whether these are related.  

The positive evidence consists of a September 2006 private 
medical opinion, which notes that the veteran was seen in the 
office in July 2005 for hearing evaluations and fittings.  
The examiner noted that tests revealed a bilateral 
sensorineural hearing loss, which was moderate-to-severe in 
extent, with the left ear being slightly better than the 
right.  The examiner found that in reviewing the veteran's 
military and work history, it was likely that his hearing 
loss was caused by exposure to excessive noise during the 
veteran's military service, noting that the audiometric 
configuration was consistent with noise trauma.

The negative evidence consists of a November 2006 VA 
examination report, which notes the veteran's reports of 
exposure to noise in service from construction equipment and 
aircraft.  The veteran reported minimal recreational noise 
exposure; he hunted in his youth without hearing protection 
and occasionally hunted as an adult, but used ear plugs 
regularly.  He denied occupational noise exposure.  The 
examiner noted that medical notes and audiometric results 
from 1989 to 2003 indicated fluctuating and worsening 
hearing, hearing aid use, and treatment for periodic otitis 
externa.  The examiner further noted that private records 
dated from 2001 to 2003 showed a diagnosis of endolymphatic 
hydrops. The examiner indicated that the most likely etiology 
of hearing loss was unknown, although noise exposure, aging, 
or other medical conditions could not be ruled out as 
contributing factors.  The examiner noted that since there 
was no record of hearing tests to establish the presence of a 
hearing loss at discharge, that the medical history included 
a diagnosis of end lymphatic hydrous, which affected hearing, 
and that the fluctuations in hearing thresholds noted since 
1989 were not consistent with an etiology of noise exposure 
in service, it could not be determined without resorting to 
speculation that the veteran's hearing loss was related to 
service.

The medical evidence for and against the claim is more or 
less equally-balanced.  The examiner, who provided the 
positive medical opinion accounted for the veteran's military 
and work history.  While he did not mention the veteran's 
post-service diagnosis of end lymphatic hydrous starting in 
2001, he found that the findings on audiometric testing were 
consistent with noise trauma.  Also, the veteran had 
diagnoses of hearing loss many years prior to the first 
diagnosis of end lymphatic hydrous.  The VA examiner did not 
find the veteran's hearing loss to be consistent with noise 
trauma but also acknowledged that noise exposure was likely 
one of the contributing factors.  The VA examiner also did 
not come to any firm conclusion other than that it was 
impossible to say without speculating whether the veteran's 
hearing loss was related to service.  As the medical evidence 
is in relative equipoise, all doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For this reason, the veteran's claim is granted.

The veteran's service connection claim for bilateral hearing 
loss has been considered with respect to the duties to assist 
and notify.  Given the favorable outcome noted above, 
however, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.


REMAND

The veteran seeks service connection for cold injuries to the 
bilateral upper and lower extremities.  He submitted 
statements that while stationed at Suwon Air Base in Korea, 
he helped to build a concrete pad and hanger for the fighter 
planes.  He noted that it was so cold they had to boil water 
so it would melt the ice in the sand to help make the 
concrete and keep the freshly poured concrete from freezing.  
He recalled that when working on rigging up the squad tents 
over the concrete, they used jet engine exhaust to keep the 
concrete from freezing and that his legs, feet, and hands 
were so cold he did not have any feeling in them.  He 
indicated that they had no cold weather gear issued, just 
regular combat boots and a fatigue jacket with no lining.  He 
submitted two letters from individuals who apparently served 
with the veteran in Korea, attesting to how cold it was 
there.

Personnel records show that the veteran served with the 802nd 
Engineer Aviation Battalion and that he was stationed in 
Suwon, Korea during the Korean War.  These records are 
consistent with the type of cold weather exposure the veteran 
claims he experienced in service, particularly involving 
construction.  The veteran is competent to testify as to that 
which he can experience.  Espiritu, 2 Vet. App. at 492.

Current private medical records dated from 2001 to 2003 show 
complaints of leg tingling and decreased sensation 
bilaterally.  VA medical records dated from February 2006 to 
August 2006 show complaints of numbness in the hands and legs 
from cold injury.  An August 2006 VA electromyography (EMG) 
report shows an impression of mild axonal peripheral 
neuropathy in the legs, and nonpalpable posterior tibial 
pulses.

As the evidence shows current findings of numbness in the 
hands and legs from a cold injury, including an EMG report of 
peripheral neuropathy in the legs, and in-service exposure to 
cold weather, a medical opinion is necessary to determine 
whether these are related.  The veteran has not been afforded 
with a VA medical opinion to resolve the etiology of the 
current complaints and findings.  Therefore, one should be 
provided.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to determine the 
etiology of his current complaints of 
numbness in the hands and legs, and EMG 
studies showing peripheral neuropathy in 
the legs and nonpalpable posterior tibial 
pulses.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

Based on the examination and review of 
the claims folder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any of these 
findings are related to exposure to cold 
weather in service.

The examination report should include a 
detailed account of all pathology present 
and any indicated special studies, 
including EMG studies, should be 
accomplished.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


